Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “actuating means”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “actuating”  without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: A button is corresponding structure for actuating means as described in the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim objections
Claim 1, line 10, “the position” lacks antecedent basis. 
Claim 11, line 2, “actuating means” should be changed to-the actuating means-. 
Claim 13, line 4, “the two transmission points” lacks antecedent basis. 
Claim 14, lines 3-4, “where said flexible section is in turn joined to a cover a rotation axis of said actuating means”, there is seems to be something is missing in this limitation. It is not clear the relationship between the flexible section, the cover, the rotation axis and the actuating means. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bull (US. Pat. 4,204,102).
Regarding claim 1, Bull teaches an electrical mechanism, which comprises an axial axis in which are arranged: a rocking lever 90 configured to adopt a first position (right position) and a second position (left position) of electrical connection or disconnection; a striker 72 disengaged from the rocking lever in a resting position (col. 9, line 10-20), and configured to engage with the rocking lever in the first position and in the second position; an actuating means (56, 66) configured to transmit an actuation force to the striker so that said striker engages with the rocking lever and changes the position thereof; and a spring (82, 86) configured to disengage the striker from the rocking lever once the actuation force is released and return it to the resting position; said mechanism wherein two contact points (282, 284) for transmitting the actuation force are established between the striker and the actuating means in an initial working position, once the actuation force is applied (Fig. 1). 
Regarding claim 2, Bull teaches the electrical mechanism wherein the two contact points (282, 284) are arranged on an actuation plane (x-axis) perpendicular to the axial axis (y-axis) (Fig. 1). 
Regarding claim 3, Bull teaches the electrical mechanism wherein the two contact points (282, 284) are arranged symmetrically with respect to the axial axis (Fig. 1). 
Regarding claim 7, Bull teaches the electrical mechanism wherein the striker 72 comprises a flat receiving area 300 configured to come in contact with the actuating means (56, 66) (Figs. 1, 18). 
Regarding claim 8, Bull teaches the electrical mechanism wherein the striker 72 comprises an upper part 300 that has a substantially rectangular shape (Figs. 18-20). 
Regarding claim 9, Bull teaches the electrical mechanism wherein the upper part comprises two flanges (294, 296) that extend laterally in opposite directions with respect to said upper part 300 to receive an upper end of the spring 82 (Figs. 1, 18-20 and col. 8, lines 1-30). 
Regarding claim 10, Bull teaches the electrical mechanism the striker 72 comprises a lower part 300 (lower with respect 282) from which two lower extensions (294, 296) extend symmetrically, each one being configured to engage with a position of the rocking lever 90 (the extensions 294-296 are engaging the spring 82 when the rocker 90 is in left or right positions, see Fig. 1 and col. 8, lines 1-30). 
Regarding claim 11, Bull teaches the electrical mechanism wherein actuating means comprises a transmission area having two transmission points (two areas that engaging the contact points 282, 284) configured to come in contact with the striker 72 (Fig. 1). 
Regarding claim 12, Bull teaches the electrical mechanism wherein the actuating means 66 comprises a substantially semi-spherical or curved transmission part, partially divided by a central strip (slot 78) that extends over the surface of said transmission part (Figs. 1, 16). 
Regarding claim 14, as best understood, Bull teaches the electrical mechanism wherein the actuating means (66, 56) is joined to a flexible section 82, where said flexible section is in turn joined to a cover 18 a rotation axis of said actuating means (Fig. 1)
Regarding claim 15, Bull teaches the electrical mechanism further comprising a housing 66 arranged between the rocking lever 90 and the actuating means 56, configured to house the striker and the spring 82, and which . 
Allowable Subject Matter
Claims 4-6, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to teach or show, alone or in combination, the claimed electrical mechanism wherein the two contact points establish a distance (A) there between of 0.2 mm to 4 mm. 
Regarding claim 13, the prior art fails to teach or show, alone or in combination, the claimed electrical mechanism wherein the central strip defines a first curved edge and a second curved edge parallel to each other on the transmission part, one of the two transmission points being established on each of said curved edges. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMED M SAEED/     Primary Examiner, Art Unit 2833